Title: From Abigail Smith Adams to John Quincy Adams, 8 March 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy March 8th

Altho I sent Letters yesterday to go by our Ministers from N York, yet a new opportunity offering I readily embrace it. mr Tuckerman has kindly sent us word that he is permitted to go in a vessel from Norfolk to Gottenburgh, and will take any Letters we may have, as his Brother the Rev’d mr Tuckerman came in his behalf, and will wait untill I write you a few lines my Letter must be short.
I have the pleasure to inform you that both your Father, and I have recoverd from our late severe sickness and that the rest of the Family are well, both here, and at your Brothers, that George and John came home on Saturday to the annual March meeting, and are both very well. John has commenced learning the French Language at an Evening school, and George is perfecting himself in it.
we are in great anxiety at not hearing from you I have four missing Letters between 44 & 48 the latest received from you, and have been much allarmed at the report, that the Neptune was lost in the Gulph of finland, we feard that William was on board with his family. his Father has been much distrest about him.—
He is a most sincere mourner, almost to melancholy, for the loss we have all sustaind, accounts of which must have long ago reachd you, I have felt much for William knowing all the circumstances which must render the Death of such a Mother peculiarly distressing to him— and I have been not a little anxious respecting his present situation—
Caroline is yet with me, how long I shall keep her, remains to be decided as there  is some prospect of her being taken lawfully from me, and carried to her native state altho I shall regret much her leaving me— I will not be the means of obstructing an agreable settlement if such it should prove. she is just comeing upon the stage, I am just quitting it.—
But she is a jewel of no small value— and I shall be very scrupelous for her.
Of wars and fightings, you will hear enough— of complaining of grumbling of threatning— more than is meet, our own state is very sausy— very angry — very foolish— they bark but have not bit, and I hope will be restraind. there are some hopes that mr Dexter will be chosen our next Govenour— if he should, I think much might be hoped that party animosity would be healed—
I have many hopes that peace may be made the ensueing summer. I know it may, if Great Britain means justly, and will act honorably.
My best Love to your dear wife to whom, I have several times written, but fear my Letters have shared the same fate with those to you.
poor Hull is upon trial, what is to be his fate, time must determine. Wilkinson too, is said to be under arrest, Granger dismist from office— your public dispatchs I presume will give you every information—
I am as ever your truly / affectionate Mother
A—